 



Exhibit 10.31
Speedway SuperAmerica LLC
Excess Benefit Plan
As
Amended and Restated
Generally Effective
January 1,1999 1
Counterpart 5 of 5
 

1   For amendments made relating to recognizing non-consecutive Group I bonuses
and deferred compensation amounts in the 36 months prior to retirement, the
effective date is April 1, 1997.

 



--------------------------------------------------------------------------------



 



SPEEDWAY SUPERAMERICA LLC
EXCESS BENEFIT PLAN
ARTICLE I

I.   Purpose

This Plan, formerly known as the Emro Marketing Company Excess Benefit Plan, has
been amended and restated to become the Speedway SuperAmerica LLC Excess Benefit
Plan effective January 1, 1999 and to include amendments made to the plan
effective January 1, 1997 relating to the provision of additional benefits for
amounts deferred under the Company’s existing and former deferred compensation
plans as well as amendments made to recognize non-consecutive bonuses in
calculating Final Average Pay. The purpose of this Plan is to compensate
employees for the loss of benefits under the Retail Provisions of the Marathon
Ashland Petroleum Retirement Plan (the “Retail Sub-Plan”) due to certain limits
placed by the Internal Revenue Code (“IRC”) and in certain cases to provide
benefits relating to compensation updates under the provisions of that Plan
relating to the former Petroleum Marketing Retirement Plan which was merged into
the MAP Plan’s Retail Sub-Plan but which are unavailable under the qualified
plan due to certain IRC limitations. The term “Company” as referred to herein
shall mean Speedway SuperAmerica LLC (and its predecessor Emro Marketing Company
where appropriate) and any other company which has been authorized to
participate in the Retail Provisions of the MAP Plan, including the former PMRP.
This Speedway SuperAmerica LLC Excess Benefit Plan (“Excess Benefit Plan”) sets
forth the terms and conditions under which benefits designed to compensate
employees for the aforementioned losses of benefits shall be accrued and paid by
the Company.

Page 1



--------------------------------------------------------------------------------



 



ARTICLE II

II.   Eligibility

Every individual who qualifies for a benefit under the terms of the Retail
Provisions of the MAP Plan (and the analogous provisions of the former PMRP) and
whose benefit as determined under Article IV, Sections A, B, C, D or E of the
Retail Sub-Plan of the MAP Plan is reduced by any of the following limitations,
is eligible to accrue Excess Benefit Plan benefits:

  1.   IRC §415,     2.   The annual compensation limit as set forth under IRC
§401(a)(17),     3.   Employees excluded from receiving the benefits described
in Article IV(B) entitled, “Grandfathered or Prior Plan Benefit for Former
Petroleum Marketing Retirement Plan Participants” and Article IV(C) entitled
“Transition Provision For Former SuperAmerica Employees Who Were Ashland Inc.
and Associate Plan Participants on December 31, 1998” solely due to their status
as highly compensated employees or being deemed as highly compensated employees.

Every individual who is eligible to receive benefits under this Excess Benefit
Plan by reason of their active employment with the Company shall be known as a
Participant. Every individual who becomes eligible to receive benefits under
this Excess Benefit Plan in the event of the death of a Participant shall be
known as a Beneficiary. The Beneficiary of a Participant under this Excess
Benefit Plan shall be such Beneficiary as may be provided under Article VI,
Section B of this Plan.
ARTICLE III

III.   Excess Retail Sub-Plan Benefits

  A.   Amount of Excess Retail Sub-Plan Benefit

The amount of Excess Retail Sub-Plan Benefit which a Participant or Beneficiary
is entitled to receive shall be equal to the excess of (1) over (2) below:

Page 2



--------------------------------------------------------------------------------



 



  (1)   The amount of benefit which such Participant or Beneficiary would be
entitled to receive under the Retail Sub-Plan if such benefit were computed
without giving effect to the limitations referenced under Article II, of this
Plan; less     (2)   The amount of benefit which such Participant or Beneficiary
is entitled to received under the Retail Sub-Plan.

     In determining the Excess Benefits the following shall apply to (1) above:

  a)   The Excess Benefit calculation shall include in Compensation amounts any
Participant shall have contributed to a non-qualified deferred compensation plan
sponsored by Speedway SuperAmerica LLC or previously sponsored by Emro Marketing
Company during the previous 36 month period used to calculate the Participant’s
benefit under the Retail Sub-Plan; and     b)   For employees of the Company at
Grade 19 and above, the definition of “Final Average Pay for calculating the
Excess Benefit shall be the highest monthly pay, excluding bonuses, of a member
for any consecutive thirty-six months period during the last ten years of
employment, plus the highest three bonuses paid out in the last 10 years (not
necessarily consecutive), divided by 36. Compensation used to determine Final
Average Pay shall otherwise be the same as defined under the Retail Sub-Plan.

  B.   Payment of Excess Retail Sub-Plan Benefits

      Payment of Excess Retail Sub-Plan Benefits shall be accomplished by means
of unfunded payments directly from the Company.         Payment of Excess Retail
Sub-Plan Benefits shall commence no earlier than the date benefits commence
under the Retail Sub-Plan and shall be made

Page 3



--------------------------------------------------------------------------------



 



      under the same form of payment provided under the Retail Sub-Plan with
respect to such Participant or Beneficiary. Consequently, a Participant must be
vested under the Retail Sub-Plan in order for an Excess Retail Sub-Plan Benefit
to be payable. Upon request received prior to the commencement of the Excess
Retail Sub-Plan Benefits, the Plan Administrator may, however, at their sole
discretion, approve a form of payment, which is different from the form of
payment provided under the Retail Sub-Plan to the Participant or Beneficiary.
The amount of any form of payment hereunder shall be determined by using the
same factors and assumptions, which would be used by the Retail Sub-Plan for
such Participant or Beneficiary at the time the form of payment is calculated.

ARTICLE IV

IV.   Administration of Excess Benefit Plan

The Company has delegated its administrative authority hereunder to the Plan
Administrator of the Marathon Ashland Petroleum LLC Retirement Plan or their
successor. The Plan Administrator shall have authority to control and manage the
operation and administration of the Excess Benefit Plan, including all rights
and powers necessary or convenient to the carrying out of its functions
hereunder.
ARTICLE V

V.   Amendment or Termination

  A.   Amendments and Termination         The Company, in its sole discretion,
may amend or terminate this Excess Benefit Plan at any time, but in no event
shall such amendment or termination adversely affect the benefits accrued to the
Participants or Beneficiaries hereunder prior to the effective date of such
amendment or termination.

Page 4



--------------------------------------------------------------------------------



 



  B.   Notice of Amendment or Termination         The Plan Administrator shall
notify Participants or Beneficiaries under the Excess Benefit Plan of any
amendment affecting their benefits under or terminating the Excess Benefit Plan
within a reasonable time after such action.

ARTICLE VI

VI.   Miscellaneous

  A.   No Guarantee of Employment, etc.         Neither the creation of the
Excess Benefit Plan nor anything contained herein shall be construed as giving
any Participant hereunder or other employees of the Company any right to remain
in the employ of the Company.

  B.   Beneficiaries         Subject to any designation guidelines established
by the Plan Administrator, each Participant shall have the right at any time to
designate, or to rescind or change the designation of, a primary and a
contingent Beneficiary to receive benefits payable in the event of the
Participant’s death. Such designation, or rescission or change of designation,
shall be made in writing and shall be filed with the Plan Administrator. The
designation, rescission, or change of designation shall be effective as of the
date filed with the Plan Administrator and shall be controlling over any
disposition by will or otherwise. In the event that a Participant fails to so
designate any Beneficiary, or in the event there shall be no Beneficiary so
designated by such Participant living at the time of such Participant’s death,
then and in either of said events, any such benefits shall be paid out in lump
sum form to the person or persons comprising the first surviving class of the
following classes:

  1.   The Participant’s surviving spouse.     2.   The Participant’s surviving
children.     3.   The Participant’s surviving parents.     4.   The
Participant’s surviving brothers and sisters.

Page 5



--------------------------------------------------------------------------------



 



  5.   The executor or administrator of the Participant’s estate.

  C.   Rights of Participants and Beneficiaries         Payment of benefits
hereunder to Participants or Beneficiaries shall be made only to them or their
legal representatives, and there shall be no interest in any benefit payments to
be made prospectively, or any part thereof, nor shall benefits hereunder or the
expectation of such benefits be assignable by operation of law or otherwise, or
be subject to any form of reduction for the debts or defaults of such
Participants or Beneficiaries whether to the Company or to others. However, this
Section C shall not apply to portions of benefits applied at the direction of
the person eligible to receive such benefits to the premiums on life or health
insurance provided under any Company program, or to the withholding of taxes.  
  D.   No Requirement to Fund         No provisions in the Excess Benefit Plan,
either directly or indirectly, shall be construed to require the Company to
reserve, or otherwise set aside, funds for the payment of benefits hereunder.  
      Any payments are to be made from the general assets of the Company. The
Company’s obligation to make payments is a general obligation, which is outside
the provisions of its qualified plans and the trusts created thereunder.     E.
  Controlling Law         To the extent not preempted by the laws of the United
States of America, the laws of the State of Ohio shall be the controlling state
law in all matters relating to the Excess Benefit Plan and shall apply.     F.  
Severability         If any provisions of the Excess Benefit Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts of the

Page 6



--------------------------------------------------------------------------------



 



      Excess Benefit Plan, but this Plan shall be construed and enforced as if
said illegal or invalid provision had never been included herein.     G.  
Affect on Other Benefit Plans         Any benefit payable under the Retail
Sub-Plan shall be paid solely in accordance with the terms and provisions of the
Retail Sub-Plan of the Marathon Ashland Petroleum LLC Retirement Plan, and
nothing in the Excess Benefit Plan shall operate or be construed in any way to
modify, amend, or affect the terms and provisions of the Retail Sub-Plan.

Page 7



--------------------------------------------------------------------------------



 



             IN WITNESS WHEREOF, Speedway SuperAmerica LLC has caused its name
to be hereunto subscribed by its President, and its corporate seal to be hereto
affixed.

             
 
           
 
    Speedway SuperAmerica LLC    
 
           
 
  BY:  /s/ J.P. Surma    
 
         
 
    J. P. Surma    
 
    Its President    
 
           
(Seal)
           
 
  ATTEST:    
 
           
 
           
 
  ITS:        
 
           

     
STATE OF OHIO
   
                   SS
 
COUNTY OF HANCOCK
   

              On this ___  day of December 1999 before me, a notary public
within and for the State of Ohio, personally appeared J. P. Surma and ___, to me
personally known, who being by me first duly sworn, did depose and say that they
are the President, and the Assistant Secretary, respectively, of Speedway
SuperAmerica LLC, a Delaware limited liability company, named in and which
executed the foregoing instrument; that the seal affixed to the instrument (if
any) is the seal of said corporation, and that said instrument was signed and
sealed on behalf of said corporation by authority of its Board of Managers; and
they acknowledged said instrument to be the free act and deed of said company.

         
 
       
 
       
 
  Notary Public, State of Ohio    
 
  My Commission Expires:    
(Notarial Seal)
       

Page 8